SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
26
TP 10-01991
PRESENT: SCUDDER, P.J., SMITH, LINDLEY, GREEN, AND MARTOCHE, JJ.


IN THE MATTER OF MIGUEL JEFFREY, PETITIONER,

                     V                                              ORDER

BRIAN FISCHER, COMMISSIONER, NEW YORK STATE
DEPARTMENT OF CORRECTIONAL SERVICES, RESPONDENT.


KAREN MURTAGH-MONKS, BUFFALO (NICOLE B. GODFREY OF COUNSEL), FOR
PETITIONER.

ANDREW M. CUOMO, ATTORNEY GENERAL, ALBANY (MARCUS J. MASTRACCO OF
COUNSEL), FOR RESPONDENT.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Wyoming County [Mark H.
Dadd, A.J.], entered September 29, 2010) to review a determination of
respondent. The determination found after a Tier III hearing that
petitioner had violated various inmate rules.

      It is hereby ORDERED that said proceeding is unanimously
dismissed without costs as moot (see Matter of Free v Coombe, 234 AD2d
996).




Entered:   February 10, 2011                       Patricia L. Morgan
                                                   Clerk of the Court